Gaynor, J.:
The defendants employed areal estate agent to: secure a. purchaser of their land-, and this is an action for his commission. He did not procure a purchaser. He brought to the defendants two persons. who obtained from them a-written agreement' to sell the land to such persons, but the latter signed no agreement, and afterwards refused to sign an agreement or take a deed.
The judgment should- be affirmed.
Present — Hírsohberg, P. J.,'Woodward, Jenks, Hooker and (xAYNOR, JJ. ' . ' ■ '
' Judgment unanimously affirmed, with costs.